internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br plr-114652-99 date date legend x y shareholder shareholder d1 d2 p this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that x’s rental income is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code and s_corporation_election relief under sec_1362 facts plr-114652-99 x was incorporated on d1 x intended to be treated as an s_corporation for federal_income_tax purposes effective on d2 but the s election was not timely filed x acquires leases and manages commercial and residential real_estate x’s shareholder officers devote all their time to the rental activities of x other related corporations and other real_estate held individually x’s rental income generating property the properties consists of commercial property and residential property the commercial property is managed by y which is owned by shareholder a shareholder in x y performs all management functions of the commercial property for x including but not limited to negotiating leases repairs and maintenance of the structure and grounds marketing lease negotiations and administrative functions involved in managing real_estate as well as overseeing the collection of rent x also owns equipment used for maintaining for the commercial properties x has a bookkeeper that works three days per week writing checks and maintaining a general ledger shareholder a shareholder in x serves as consultant to lease negotiations and negotiates all third party mortgage financing shareholder is also involved in negotiating property insurance for x manager an entity unrelated to x or y manages the residential properties manager collects the rents and pays the operating and general maintenance_expenses however x approves arranges and supervises all capital improvements reviews appeals and pays all property_tax assessments and negotiates all property insurance contracts and pays the insurance premiums relating to the residential properties financial information relating to x’s most recent tax_year indicates that x’s relevant costs from renting the properties constituted p of its gross_receipts law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities plr-114652-99 sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1362 provides that if - - a an election under a is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year x did not file a timely election to be treated as an s_corporation under sec_1362 effective on d1 x has however established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 conclusions based solely on the facts submitted and representations made and provided that x otherwise qualifies as a subchapter_s_corporation we conclude that x will be recognized as an s_corporation effective d2 within days from the date of this letter x should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the properties are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the plr-114652-99 code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer and a copy is being sent to the taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
